UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

XEROX CORPORATION,

                                           Plaintiff,
                                                                  Case # 18-CV-6725-FPG
v.
                                                                  DECISION AND ORDER

BUS-LET, INC., et al.,


                                           Defendants.


                                     INTRODUCTION

       In October 2018, Xerox Corporation sued several allegedly interrelated entities for

breaches of various contracts and unjust enrichment.      ECF No. 1.     In December 2018,

Defendants—Bus-Let, Inc., Rocket Mail, LLC, Post Haste Mailing Services, Inc., Mass Mail,

LLC, Eventide Management Partners, LLC, and Benson Smith—answered Xerox’s amended

complaint and filed counterclaims for breach of contract, fraud in the inducement, tortious

interference with contract, and unjust enrichment. ECF No. 12. On January 11, 2019, before

discovery began, Xerox filed a joint motion for partial summary judgment on some of its claims

and motion to dismiss Defendants’ counterclaims. ECF No. 16. Defendants oppose the motion.

ECF No. 23. Having reviewed the relevant materials, the Court finds oral argument unnecessary

to decide the motion. For the reasons that follow, Xerox’s motion is GRANTED IN PART and

DENIED IN PART.




                                              1
                                            DISCUSSION

    I.   Motion for Partial Summary Judgment

            a. Legal Standard

         Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in the light most

favorable to the non-moving party and draws all reasonable inferences in the non-moving party’s

favor. See Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-

moving party “may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C.

v. Great Am. Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

            b. Background

         The following facts are from Xerox’s statement of undisputed facts, unless otherwise

noted. 1 This case concerns four contracts between Xerox and Defendants. The first contract was

an “equipment finance lease agreement” between Xerox and Bus-Let, which the parties executed

in December 2012. ECF No. 16-1 ¶ 1. Under the agreement, Xerox leased Bus-Let an “iGen4




1
  With its motion, Xerox submitted a statement of undisputed facts in accordance with Local Rule 56(a)(1).
Defendants did not submit a corresponding response to Xerox’s statement. See Loc. R. Civ. P. 56(a)(2)
(requiring the party opposing summary judgment to respond “to each numbered paragraph in the moving
party’s statement”). Accordingly, consistent with the Local Rules, Xerox’s statement of facts are deemed
admitted for purposes of its motion except where specifically controverted by the evidence that Defendants
submitted. See id.; see also Xerox Corp. v. JCTB Inc., No. 18-CV-6154, 2018 WL 5776423, at *3
(W.D.N.Y. Nov. 2, 2018).

                                                    2
Color Printing Press” and an “iGen4 FreeFlow Print Server.” Id. In February 2014, after Bus-Let

defaulted on its payment obligations, the parties modified the agreement in part. Id. ¶¶ 4-5.

       The finance lease agreement (as modified) contained a “hell or high water” clause, which

provides:

       THIS AGREEMENT CANNOT BE CANCELED OR TERMINATED EXCEPT
       AS EXPRESSLY PROVIDED HEREIN. YOUR OBLIGATION TO MAKE ALL
       PAYMENTS, AND TO PAY ANY OTHER AMOUNTS DUE OR TO BECOME
       DUE, IS ABSOLUTE AND UNCONDITIONAL AND NOT SUBJECT TO
       DELAY, REDUCTION, SET-OFF, DEFENSE, COUNTERCLAIM OR
       RECOUPMENT FOR ANY REASON WHATSOEVER, IRRESPECTIVE OF
       XEROX’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.

ECF No. 16-2 at 22. The parties also agreed to treat the contract as a “finance lease” under “Article

2A of the Uniform Commercial Code,” and Bus-Let waived all rights and remedies “as a lessee

under Article 2A.” Id. Under Article 2A, a lessee’s obligation to make payments under a finance

lease is “irrevocable” and “not subject to cancellation, termination, modification, repudiation,

excuse, or substitution.” Xerox Corp. v. JCTB Inc., No. 18-CV-6154, 2018 WL 5776423, at *5

(W.D.N.Y. Nov. 2, 2018). In addition, while Xerox agreed to maintain the leased equipment, the

“exclusive remedy for Xerox’s failure to provide Maintenance Services” was to “replace the

Equipment with an identical model or . . . another model with comparable features and

capabilities.” ECF No. 16-2 at 19.

       Bus-Let made payments under the modified finance lease agreement until February 2018,

at which time it defaulted on its obligations. ECF No. 16-1 ¶ 27. Xerox estimates that its damages

for Bus-Let’s breach of this agreement is $244,146.19. Id. ¶ 39.

       The second contract, executed in September 2013, was an equipment finance lease

agreement between Xerox and Post Haste. Id. ¶ 40. Under that agreement, Xerox leased Post

Haste a “XC 1000P Color Printer” and an “EX 1000 Fiery Print Server.” Id. ¶ 40. As with Bus-



                                                 3
Let’s finance lease agreement, Post Haste’s finance lease agreement contained a “hell or high

water” clause, incorporated Article 2A of the UCC, and limited the remedy for Xerox’s failure to

provide maintenance services to replacement equipment. See ECF No. 16-2 at 86-87. Post Haste

made payments until April 2018, when it defaulted on its obligations. ECF No. 16-1 ¶¶ 54, 57.

Xerox calculates that Post Haste owes $101,349.38 for its breach of the finance lease agreement.

Id. ¶ 66.

        In response to Xerox’s motion, Defendants submitted the affidavit of Defendant Smith, an

officer of Post Haste and a partner in Eventide. See ECF No. 24. He states that the equipment

Xerox installed pursuant to Post Haste’s lease agreement “consistently produced poor quality

product and experienced down times for unplanned repairs and maintenance.” Id. ¶ 9. Xerox also

failed to “perform its obligations under the service agreement.” Id. ¶ 10. Although Xerox

acknowledged the poor print quality and “offered credits” to Post Haste, it became necessary to

make other arrangements in order to print materials. Id. ¶¶ 11, 12. Smith states that, as a result,

“we lost all of our profit margin which ultimately led to the financial failure of the company.” Id.

Smith also asserts that he has “personal knowledge” that Xerox “never attempted to collect late

fees from its customers,” notwithstanding contrary language in the contracts. He states, “Upon

information and belief it was XEROX practice to work in good faith with their customers to resolve

problems.” Id. ¶ 13.

        The third contract, executed in September 2015, was a maintenance agreement between

Mass Mail and Xerox. ECF No. 16-1 ¶ 67. Under the agreement, Xerox agreed to provide

maintenance services to Mass Mail with respect to a Nuvera Copier. Id. The agreement specified

that the exclusive remedy for Xerox’s failure to provide such services was replacement equipment.

ECF No. 16-2 at 132. After two years, the agreement was renewed. ECF No. 16-1 ¶ 69. In



                                                 4
January 2018, Mass Mail stopped making payments as required. Id. ¶ 79. Xerox estimates that

its damages are $15,532.58. Id. ¶ 88.

       The fourth contract, executed in October 2015, was a maintenance agreement between

Xerox and Bus-Let. Id. ¶ 89. Like the Mass Mail maintenance agreement, this agreement stated

that if Xerox failed to provide maintenance services, Bus-Let’s “exclusive remedy” was that Xerox

would replace the faulty equipment. ECF No. 16-2 at 163. Bus-Let stopped making payments

and defaulted under the agreement in December 2017. ECF No. 16-1 ¶ 101. Xerox claims that its

damages are $137,985.45. Id. ¶ 110.

       Xerox’s first four claims against Defendants—all for breach of contract—correspond to

the four contracts described above. See ECF No. 5 at 16-23. In its complaint, Xerox does not seek

to hold only the contracting defendant liable; it contends that Defendants are all interrelated and

should be held jointly and severally liable for the contract breaches.        See id. at 1-2, 6-8.

Specifically, Xerox alleges that Eventide owns and controls the other entities and that all of the

entities commingle funds, operate out of the same offices, and are managed not as distinct

companies but as a single enterprise.

       Nevertheless, in the present motion Xerox only seeks summary judgment against the

contracting party with respect to each contract breach—i.e., against Bus-Let on Counts I and IV;

against Post Haste on Count II; and against Mass Mail on Count III.

           c. Analysis

       Xerox argues that summary judgment is proper on its breach of contract claims against the

contracting defendants, despite the early stage of this litigation, because the “undisputed facts

conclusively establish that [those] defendants defaulted on their payment obligations . . . and that




                                                 5
Xerox is entitled to recover liquidated damages in accordance with the . . . agreements.” ECF No.

16-3 at 7.

        Defendants oppose Xerox’s motion. Defendants generally argue that Xerox did not

adequately maintain the equipment under the agreements and stopped providing any maintenance

once Defendants withheld payment. Although they have not submitted an opposing statement of

facts under Local Rule 56, Defendants assert there are genuine issues of material fact that preclude

summary judgment, including (1) whether the other defendants are “mere continuations of Bus-

Let” such that they can be held liable for Bus-Let’s debts; 2 (2) whether Xerox pressured or

fraudulently induced Smith to sign the finance lease agreement on Post Haste’s behalf; and (3)

whether Smith “knew, or should have known, that Post Haste had . . . ceased its business

operations[] at the time he signed” the agreement on Post Haste’s behalf. ECF No. 23 at 6.

        Before addressing the merits, the Court discusses a preliminary matter. Citing Federal Rule

of Civil Procedure 56(d), Defendants assert that Xerox’s motion is premature and that the Court

should defer consideration of the motion until discovery has taken place. See Fed. R. Civ. P.

56(d)(1) (permitting a court to defer consideration of a summary judgment motion where the

nonmovant shows that it cannot yet “present facts essential to justify its opposition”). Defendants’

argument fails for two reasons. First, Defendants have not submitted an affidavit to support their

request, which by itself is “sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.” Jones v. Bryant Park Market Events, LLC, 658 F. App’x 621, 626 (2d Cir. 2016)

(summary order). Second, and more importantly, Defendants’ claimed need for discovery is

largely vague and conclusory. See ECF No. 23 at 7-8. The only discovery they specifically

identify is possible “oral and written communications” by Xerox which could show that Xerox


2
  This fact is irrelevant for purposes of the present motion, since Xerox is not presently seeking summary
judgment on a successor-liability theory against any defendant. See ECF No. 16-3 at 7 n.1.

                                                    6
fraudulently induced them to execute the agreements. But a “party may not use Rule 56(d) as a

means of finding out whether it has a case.” DePaola v. City of New York, 586 F. App’x 70, 71

(2d Cir. 2014) (summary order). Ultimately, these are straightforward breach of contract claims,

and Defendants have not persuaded the Court that further discovery is necessary to resolve them.

        Turning to the merits, “[u]nder New York law, a breach of contract claim requires proof

of (1) an agreement, (2) adequate performance by the plaintiff, (3) breach by the defendant, and

(4) damages.” 3 Queens Ballpark Co., LLC v. Vysk Comm’ns, 226 F. Supp. 3d 254, 258 (S.D.N.Y.

2016). However, the adequacy of the plaintiff’s performance becomes “irrelevant” where there is

a “hell or high water” clause in the agreement. Wells Fargo Bank, N.A. v. BrooksAmerica Mortg.

Co., 419 F.3d 107, 110 (2d Cir. 2005). A “hell or high water” clause is one in which a person

agrees “to make payments regardless of the other party’s performance.” Xerox Corp. v. RP Digital

Servs., Inc., 232 F. Supp. 3d 321, 324 (W.D.N.Y. 2017). In New York, these clauses are “typically

enforceable.” Id.; see also BrooksAmerica, 419 F.3d at 110; Xerox Corp. v. Graphic Mgmt. Servs.

Inc., 959 F. Supp. 2d 311, 318 (W.D.N.Y. 2013).

        The Court concludes that Xerox is entitled to partial summary judgment on Counts I, III,

and IV, but is not entitled to summary judgment on Count II. Regarding the first contract with

Bus-Let (Count I), it is undisputed that Xerox and Bus-Let had an equipment finance lease

agreement and that Bus-Let breached that agreement when it failed to make timely payments. In

addition, Defendants’ claim that Xerox failed to maintain the leased equipment is immaterial:

because there is a “hell or high water” clause in the lease agreement, Xerox’s performance is

irrelevant to its entitlement to judgment as a matter of law. See BrooksAmerica, 419 F.3d at 110.




3
  The parties do not seem to dispute that New York law governs by virtue of the agreements’ choice-of-
law provisions. See ECF No. 16-2 at 22, 88, 133, 164; see also JCTB Inc., 2018 WL 5776423, at *3-4.

                                                   7
        Similarly, as to Counts III and IV, the undisputed facts establish that (1) Xerox had

maintenance agreements with Mass Mail and Bus-Let, (2) these agreements gave Xerox the right

to collect past-due and future payments and limited the remedy for Xerox’s breach to replacement

equipment, and (3) Bus-Let and Mass Mail defaulted on their payment obligations under those

agreements. See ECF No. 16-1 ¶¶ 67, 79, 89, 101. Insofar as Defendants do not raise any argument

to preclude application of the agreement’s plain language, Xerox has established its entitlement to

relief. Summary judgment is therefore proper on Counts III and IV as to Mass Mail and Bus-Let,

respectively.

        As for damages on Counts I, III, and IV, Defendants do not advance any argument

challenging Xerox’s calculations of its principal damages. 4 See Mattison v. Potter, 515 F. Supp.

2d 356, 370 (W.D.N.Y. 2007) (noting that a party who fails to address a claim in opposition to

summary judgment is deemed to have abandoned that claim). The only defense that Defendants

even arguably raise with respect to damages appears in Smith’s affidavit, wherein he avers that “in

practice XEROX never attempted to collect late fees from its customers.” ECF No. 24 ¶ 13. But

in their brief, Defendants do not develop an argument based on this statement. See United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“It is not enough merely to mention a possible argument

in the most skeletal way, leaving the court to do counsel’s work, create the ossature for the

argument, and put flesh on its bones.”). Accordingly, summary judgment against Bus-Let and

Mass Mail is proper both as to liability and as to Xerox’s requested damages.

        However, the Court is not prepared to grant summary judgment on Count II, which

concerns the equipment finance lease agreement executed by Post Haste. As noted above,

Defendants suggest that Xerox may have pressured or fraudulently induced Benson Smith to sign


4
 At this time, the Court need not address Xerox’s request for attorney’s fees and costs, which Xerox intends
to request later in this action. See ECF No. 16-3 at 19-20.

                                                     8
the agreement on Post Haste’s behalf. The Court need not address Defendants’ allegation of

duress, as Smith’s own affidavit does not mention that and Defendants do not otherwise provide

evidence to support such a claim.

       As for fraudulent inducement, fraud is an affirmative defense to a breach of contract claim.

See Sotheby’s Fin. Servs., Inc. v. Baran, No. 00 Civ. 7897, 2003 WL 21756126, at *6 (S.D.N.Y.

July 29, 2003) (“It is well settled that under New York law, a contract is voidable when it is the

product of fraud.”). From what the Court can glean from their materials, Defendants appear to

claim that the equipment finance lease agreement executed by Post Haste was actually intended to

benefit Rocket Mail, a separate defendant entity. See ECF No. 24 at 1-2. But, because Rocket

Mail did not have “established credit” with Xerox, it could not undertake the transaction. Id. at 2.

To get around this, Lou Richardson (a Xerox representative) and Scott Porter (a third-party vendor)

“structured the purchase through . . . Post Haste” and encouraged Smith to execute the agreement

on Post Haste’s behalf. Id. The problem with this was that Post Haste had been dissolved before

the agreement was executed, and Xerox now seeks to hold Smith and other defendants liable for

Post Haste’s default on the theory that Smith “knew or should have that Post Haste had been

dissolved” when he signed the agreement. ECF No. 5 at 8. It seems that the alleged fraud consists

of Richardson’s representation that it was permissible to structure the transaction in this manner.

See ECF No. 12 at 19 (alleging that Defendants relied on Richardson’s representations “regarding

the entity that should sign the agreement at issue” and that they “would not have signed the

agreement on behalf of Post Haste” absent the representation).

       At this juncture, Defendants do not raise a viable defense of fraud to defeat summary

judgment on Count II. In the first place, the Court is not entirely clear what Defendants’ fraud

theory is, as they do not explain it in their opposition memorandum. And the only evidence they



                                                 9
offer in support of their claim is Smith’s affidavit, which does not demonstrate fraud or otherwise

illuminate the circumstances of the Post Haste transaction. Standing alone, that affidavit does not

provide the strong proof necessary to establish fraud. See 720 Lex Acquisition LLC v. Guess?

Retail, Inc., No. 09 Civ. 7199, 2011 WL 5039780, at *5 (S.D.N.Y. Oct. 21, 2011) (“[A]t the

summary judgment stage, a party must proffer enough proof to allow a reasonable jury to find by

clear and convincing evidence the existence of each of the elements necessary to make out a claim

for fraud in the inducement.”).

       Nevertheless, the Court declines to grant summary judgment on Count II against Post

Haste. As the Court discusses below, Defendants’ counterclaim for fraud in the inducement is

subject to dismissal for failure to state a claim. Because the Court intends to give Defendants an

opportunity to amend that counterclaim, it would be premature to grant summary judgment in

Xerox’s favor when there may be a viable defense. To be sure, Xerox has articulated persuasive

grounds why Defendants’ fraud claim fails, ECF No. 25 at 11-12, and Defendants have not

presented a robust opposition. But the early stage of this litigation and the lack of prejudice to

Xerox (given that the litigation will proceed regardless) counsels in favor of deferring judgment

on this claim. It is worth emphasizing that pre-discovery summary judgment should be granted

“only in the clearest of cases.” Kleinman v. Vincent, No. 90 Civ. 5655, 1991 WL 2804, at *1

(S.D.N.Y. Jan. 8, 1991).

       Accordingly, Xerox’s motion for partial summary judgment is granted as to Bus-Let on

Counts I and IV and as to Mass Mail on Count III. The motion is denied without prejudice as to

Post Haste on Count II. Xerox may renew their motion for summary judgment on Count II once

Defendants have amended their fraud counterclaim.




                                                10
 II.   Motion to Dismiss Counterclaims

           a. Legal Standard

       “A motion to dismiss counterclaims is governed by the well-known standard for

determining a motion under Rule 12(b)(6) to dismiss for failure to state a claim upon which relief

can be granted.” Wi3, Inc. v. Actiontec Elecs., Inc., 71 F. Supp. 3d 358, 360 (W.D.N.Y. 2014). A

complaint will survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) when

it states a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). A claim for relief is plausible when the plaintiff

pleads sufficient facts that allow the Court to draw the reasonable inference that the defendant is

liable for the alleged misconduct. Id. at 678. In considering the plausibility of a claim, the Court

must accept factual allegations as true and draw all reasonable inferences in the non-moving

party’s favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011). At the same time,

the Court is not required to accord “[l]egal conclusions, deductions, or opinions couched as factual

allegations . . . a presumption of truthfulness.” In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95

(2d Cir. 2007) (quotation marks omitted). Along with the facts alleged in the complaint itself, a

court may consider any items incorporated by reference in or integral to the complaint. DiFolco

v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). Therefore, the Court considers the

four contracts in resolving the motion. See Slip-N-Slide Records, Inc. v. Island Def Jam Music

Grp., No. 13-CV-4450, 2014 WL 2119857, at *1 (S.D.N.Y. May 21, 2014).

           b. Background

       Defendants allege four counterclaims: breach of contract, fraud in the inducement, tortious

interference with contract, and unjust enrichment. They allege that the equipment Xerox supplied

and maintained was “so unreliable” that Defendants “lost hundreds of thousands of dollars in



                                                 11
profits due to the inability to contract for print jobs with outside customers.” ECF No. 12 at 18.

When they would call Xerox to service the equipment, the “service was performed negligently, or

not at all.” Id. Moreover, Xerox “simply stopped maintaining the units . . . once Defendants

withheld payment.” Id. at 19. Defendants argue that “Xerox’s failure to properly maintain the

units . . . was a material breach of the agreements,” thus entitling Defendants to relief. On the

breach of contract claim, Defendants request $960,000 in damages, which they attribute to lost

profits.

           Defendants’ claim for fraud in the inducement concerns Lou Richardson’s alleged

representation that it was permissible for Smith to execute an equipment finance lease agreement

on Post Haste’s behalf despite Post Haste being dissolved. Id. Defendants allege that absent their

reasonable reliance on Richardson’s representation, they would “not have signed the agreement

on behalf of Post Haste.” Id. They also allege that the equipment “failed to perform as promised”

and “was not maintained as promised.” Id. Defendants allege $240,000 in damages as a result of

the fraud. Id. at 20.

           The claim for tortious interference with contract relates to Defendants’ allegation that

Xerox failed to properly maintain the equipment at issue. Defendants allege that they “depended

upon the performance of the [] equipment for their livelihood,” which is “direct mail printing.” Id.

When the equipment failed, Defendants could not “fulfill contractual agreements to print direct

mail for customers.” Id. Xerox was aware of Defendants’ need for “satisfactory equipment

performance” and yet failed to properly maintain the equipment. Id. Furthermore, “[o]nce a

dispute arose between Defendants and Xerox over performance on the one hand, and payment on

the other, Xerox simply stopped maintaining the equipment.” Id. Defendants allege that “Xerox

knew or should have known that this intentional and punitive maintenance stoppage would



                                                  12
detrimentally impact Defendants’ contractual obligations to its printing customers.”                Id.

Defendants estimate that they lost “approximately $960,000 in profit from customer contracts that

could not, due to Xerox’s failures, be fulfilled.” Id.

       Defendants’ final claim is for unjust enrichment. They allege that, under the agreements,

Xerox received “the benefit of payments from Defendants in the approximate amount of

$1,260,504.49.” Id. at 21. That benefit came “at the expense of Defendants, who are without

properly working equipment, without maintenance on the equipment, and in fact, without

equipment at all, since Xerox has confiscated the equipment in a punitive measure to ensure that

Defendants cannot possibly continue their business.” Id. It is therefore “unconscionable and

against equity to permit Xerox to have acquired the monetary benefit . . . without compensating

Defendants for lost revenue due to Xerox’s bad acts.” Id.

       Overall, Defendants seek $960,000, costs, and attorney’s fees. Id.

           c. Analysis

       The crux of Xerox’s motion to dismiss is that all of Defendants’ counterclaims are barred

by the unambiguous language of the relevant agreements. For example, Defendants cannot seek

damages for allegedly negligent maintenance because the exclusive remedy for Xerox’s failure to

provide maintenance under the agreements is replacement equipment. See, e.g., ECF No. 16-2 at

86. Xerox cannot be faulted for removing or refusing to maintain the equipment once Defendants

stopped making payments, because the agreements gave Xerox the right to do so. See, e.g., id. at

87 (noting that “cessation of Maintenance Services” and removal of equipment are available

remedies in case of default). Defendants cannot seek damages for lost profits because the

agreements state that “neither party will be liable to the other for any special, indirect, incidental,




                                                  13
[or] consequential . . . damages arising out of or relating to this Agreement, whether the claim

alleges tortious conduct (including negligence) or any other legal theory.” Id.

       Defendants respond that they have alleged facts to support the necessary elements of their

claims, but they do not meaningfully address the unambiguous contract language that, on its face,

bars their claims. See ECF No. 23 at 9-13. Defendants also ask that they be granted “leave to re-

plead” should the Court find “that any of [their] counterclaims fail to contain the [necessary]

specificity.” ECF No. 23 at 14.

       The Court concludes that Defendants’ Answer fails to state viable counterclaims.

       The problem with the breach of contract claim is Defendants’ requested remedy: lost

profits. Under the agreements, Xerox cannot be held liable for consequential damages that arise

out of or relate to the agreements. See Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc.,

487 F.3d 89, 109 (2d Cir. 2007) (“Lost profits are consequential damages when, as a result of the

breach, the non-breaching party suffers loss of profits on collateral business arrangements.”).

Thus, Defendants may not recover lost profits for Xerox’s alleged breach of contract. See Scott v.

Palermo, 233 A.D.2d 869, 870 (N.Y. App. Div. 1996) (stating that a provision limiting

consequential damages “will be enforced so long as it is found not to be unconscionable”).

       Defendants’ fraudulent inducement claim fails because it does not pass the more rigorous

pleading standard of Federal Rule of Civil Procedure 9(b). Under Rule 9(b), a fraud claim must

be pleaded “with particularity,” in that it must “(1) specify the statements that the plaintiff contends

were fraudulent, (2) identify the speaker, (3) state where and when the statements were made, and

(4) explain why the statements were fraudulent.” Cortes v. 21st Century Fox Am., Inc., 751 F.

App’x 69, 72 (2d Cir. 2018) (summary order). As discussed above, Defendants’ fraud theory is

not clear to the Court. Xerox’s representative, Lou Richardson, allegedly represented that it was



                                                  14
permissible for Smith to execute the equipment finance lease agreement on Post Haste’s behalf,

but the Answer does not identify where and when that representation was made or how that

statement was fraudulent. More is required to pass muster under Rule 9(b). See PetEdge, Inc. v.

Garg, 234 F. Supp. 3d 477, 491 (S.D.N.Y. 2017) (stating that the allegations supporting a fraud

claim must “give rise to a strong inference of fraudulent intent”).

       A claim for tortious interference with contract consists of the following elements: “(i) the

existence of a contract; (ii) defendants’ knowledge of that contract; (iii) defendants’ intentional

inducement of a breach of that contract; (iv) a breach; (v) but for the defendants’ actions, that

contract would not have been breached; and (vi) damages.” Conte v. Emmons, 895 F.3d 168, 171

(2d Cir. 2018). Defendants do not have a viable claim. They do not claim that Xerox induced a

third party to breach a contract, but instead claim that Xerox’s conduct caused them to breach their

contracts with customers. See Plasticware, LLC v. Flint Hills Res., LP, 852 F. Supp. 2d 398, 405

(S.D.N.Y. 2012) (“Plaintiff does not allege that any third party breached its contract, but instead

alleges that Plaintiff breached its contracts with third parties as a result of Defendant’s alleged

breach of its contract with Plaintiff. Such an allegation is insufficient.”). Furthermore, Defendants

have not alleged the necessary intent—i.e., that Xerox acted with the “purpose of inducing a breach

of contract.” Conte, 895 F.3d at 172 (internal brackets omitted). Defendants merely allege that

Xerox “knew or should have known” that by refusing to properly maintain the equipment,

Defendants would not be able to fulfill their customer contracts. ECF No. 12 at 20; see Conte, 895

F.3d at 172 (“It is clear that [a] . . . claimant [must] establish that the defendant purposefully

intended to cause a contract party to breach a particular contract.”).

       As for unjust enrichment, it is well-established that the existence of a valid and enforceable

contract precludes an unjust enrichment claim over the same subject matter. See, e.g., Beth Israel



                                                 15
Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 587 (2d Cir. 2006).

This counterclaim therefore fails.

       Finally, the Court addresses Defendants’ request to amend their counterclaims. Although

a party should normally be granted leave to amend its complaint after a successful motion to

dismiss, a court need not grant leave where the amendment would be futile. See Ray v. Samsung

Elecs. Am., Inc., No. 15-CV-8540, 2016 WL 3406127, at *9 (S.D.N.Y. June 17, 2016). The defects

with the counterclaims for breach of contract and tortious interference with contract are not mere

pleading problems; the substantive causes of action are simply not viable. Without a specific

proposal as to how they intend to cure the identified defects—which Defendants do not provide—

the Court concludes that any amendment would be futile, and leave to amend is therefore denied.

See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (stating that where the problem with a

cause of action is “substantive,” such that “better pleading will not cure it,” repleading would be

futile and leave to amend “should be denied”).

       The Court reaches a different conclusion with respect to the counterclaims for fraudulent

inducement and unjust enrichment. Because Defendants have not sufficiently articulated their

fraud claim, the Court cannot evaluate its substantive merits. It would thus be premature to

conclude that any amendment would be futile, and so the Court will give Defendants an

opportunity to amend that counterclaim. Consequently, it would also be premature to dismiss with

prejudice the unjust enrichment claim—at least as it relates to the Post Haste transaction. Although

“an unjust enrichment claim is precluded if a valid and enforceable contract governs the subject

matter,” such a claim may be viable “where the plaintiff alleges that the contract was induced by

fraud and is voidable, or is otherwise invalid.” Donnenfeld v. Petro, Inc., 333 F. Supp. 3d 208,

220 (E.D.N.Y. 2018) (internal brackets and quotation marks omitted).



                                                 16
       Accordingly, the Court dismisses the counterclaims for breach of contract and tortious

interference with contract with prejudice, and dismisses the counterclaims for fraudulent

inducement and unjust enrichment without prejudice.

                                       CONCLUSION

       For the reasons discussed above, Xerox’s motion for partial summary judgment and to

dismiss (ECF No. 16) is GRANTED IN PART and DENIED IN PART. Xerox is entitled to

judgment as a matter of law against Bus-Let on Counts I and IV, and against Mass Mail on Count

III. Xerox’s motion for partial summary judgment is denied without prejudice as to Post Haste on

Count II.   Defendants’ counterclaims for fraudulent inducement and unjust enrichment are

dismissed without prejudice, and the remaining counterclaims are dismissed with prejudice.

Defendants may amend their counterclaims for fraudulent inducement and unjust enrichment by

July 19, 2019.

       IT IS SO ORDERED.

Dated: June 17, 2019
       Rochester, New York
                                                   ______________________________________
                                                   HON. FRANK P. GERACI, JR.
                                                   Chief Judge
                                                   United States District Court




                                              17
